04/08/2020




          IN THE SUPREME COURT FOR THE STATE OF MONTANA                          Case Number: DA 19-0288




                                      No. DA 19-0288
CLIFFTON WELLS,

         Defendant And Appellant,
v.
STATE OF MONTANA,
              Plaintiff & Appellee.

                                         ORDER

         Upon consideration of Appellant’s Unopposed Motion For Extension Of

Time, and with good cause shown, Appellant is hereby granted an extension of

time until May 15, 2020 in which to prepare, file and serve Appellant’s opening

brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                             April 8 2020